Title: Mary Smith Cranch to Abigail Adams, 1-4 November 1789
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree November 1d 1789
          Dear Sister
        
        The dull weather of Last week has prevented sister Shaw from making her visit or she would have been here mourning with me the absence of our dear sister. I hope she will be here on Teusday if she is not I fear she will not come this fall— She has already put it of too long—the fine weather is all over. Doctor Tufts has taken the advantage of it & brought home his wife as snug as can be— Mrs Quincy & Miss Nancy are going with us to make the wedding Visit this week. Mr Wibird is too unwell to preach to day has got I suppose the Washington cold— every body who was at the parade the Day the President enter’d Boston took a cold. People stood at the windows some of them Six hours, waiting for his arrival— Having got a good situation they were affraid to leave it least they should not be able to recover it again; The day was dreadful raw & uncomfortable Lucy & Miss Hazen are gone to weymouth to meeting & to see the Bride. Lucy has not yet seen her aunt but both of them have such colds they were not fit to go out— Here is your son Tom confin’d with it he has been threaten’d with the Rhumatism but I hope he will not be bad—
        Mr Adams was here last evening & was well, I wish’d him to stay here but he was so busy picking out Books to send by Barnard that he could not. When Mr Brisler leaves him he will come— I am sorry too hear that cousin Louisia & the little Boy did not take the Small Pox it is a pity to have so much anxiety for nothing: but I hope the will do well yet
        I have seen Ruth Ludden she says she shall not be eighteen till next fall— she will then come if you are not supply’d Mrs Feild is spining your thread
        What is become of Betsy Crosby Miss Soper desir’d me to ask you to give me the true situation She is in if you had seen or known any thing of her
        The dull circle in which I move furnishes me with so little to intertain you with—that I find it difficult sometimes to muster up matter for a Letter—
        Mr Brisler has felt a little diffident about returning without your further orders— he hopes he has not do[ne] wrong— I assur’d him you would be glad to recc[ommend] him if he was convinc’d that he could not do so [well?] in any other way
        
        I hope I shall receive a Letter from you before I close this. if I should I may add more than that.
        I am with Love to all my Freinds your / affectionate Sister
        Mary Cranch
        Mr Cranch desires his Love may be presented
        Novb. 4th
        no Letters from you— We are all indisposed with colds but nobody quite sick— old mrs Thayer is here upon her mendicant visit She is in her ninety second year & can walk a mile or two yet. & has knit 5 pair of stockings with in five weeks three pair of which were for men!
      